Per Curiam.
Plaintiff brought this suit to foreclose a mortgage in the sum of $20,000 which had been executed and delivered by defendants Herbert F. Lessmann and his wife, Hazel B. Lessmann, to plaintiff, covering the northwest quarter section 34, township 27, range 3, in Wayne county. The other defendants named are junior incumbrancers. Defendants *275Lessmann filed an answer and cross-petition in which they admitted the execution and delivery of the notes and mortgages set out in plaintiff’s petition, but denied that there was any sum due and owing from them to plaintiff. By way of cross-petition, they alleged that, under an oral agreement made and entered into between plaintiff and Herbert F. Lessmann, he had made advances and expended in behalf of plaintiff a sum in excess of the amount due upon the notes and mortgage, and that, by virtue of such contract and the expenditures so made by defendant Lessmann, there was due from plaintiff to cross-petitioner an amount in excess of the amount due upon the notes held by plaintiff, and there was a prayer for an affirmative judgment. The junior incumbrancers filed answers and cross- . petitions, and the court in its decree fixed the amount due upon their claims and the order of their priority. The real controversy is between plaintiff and the defendants Lessmann.
The court found generally in favor of plaintiff and against defendants Lessmann and entered a decree accordingly. An examination of the record discloses that the appeal presents only a question of fact. We find that the decree is fully in accord with the evidence, and the judgment entered is
Affirmed.